AO 450 (Rev. 5/85) Judgment in a Civil Case




                                 UNITED STATES DISTRICT COURT
                                              DISTRICT OF HAWAII

 KELIIHULUHULU: ALFRED                                    JUDGMENT IN A CIVIL CASE
 SPINNEY KANAKA-MAOLI
 HAWAIIAN                                                 Case: CV 19-00417 LEK-WRP

                 Plaintiff,
                                                                      FILED IN THE
                   V.                                        UNITED STATES DISTRICT COURT
                                                                  DISTRICT OF HAWAII

                                                                        November 21, 2019
 NORMAN A. KEANAAINA,
                                                                   At 11 o’clock and 15 min a.m.
 TUPOU VI, SEMISI FONUA,                                              SUE BEITIA, CLERK
 ROBERT D. TRIANTOS, RICHARD
 RAMIREZ, MICHELLE C.
 DICKINSON, JEAN KEKA, FINE
 TEUTAU, PATRICK KAWAI,
 TYLER MENO, ASA TEUTAU,
 SIONE FILIKITONGA, MASTER
 FALAU, SAMUELA TATOFI,
 HARRY KIM, RENEE SONOBE
 HONG, DOE DEFENDANTS 1-
 10000, MAASI TEUTAU, LEROY
 COLOMBE, MAAKI TEATAU,
 DEANNA S. SAKO, PAUL
 FERRIERA, SALESI HE-I-LIKU
 TONGA

                Defendants.


[ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
          have been tried and the jury has rendered its verdict.

[T] Decision by Court. This action came for consideration before the Court. The
          issues have been considered and a decision has been rendered.
AO 450 (Rev. 5/85) Judgment in a Civil Case                                        Page 2 of 2




          IT IS ORDERED AND ADJUDGED that Plaintiff’s Amended Complaint,
          previously dismissed without prejudice, is dismissed with prejudice, pursuant to
          the “Order Dismissing Case With Prejudice”, ECF No. 60, filed on October 25,
          2019. It is further ordered that the case is closed, pursuant to the “EO: Court
          Order Denying Plaintiff’s Request for a Rule 55(A)(1) Judgment by Default and
          Directing the Clerk’s Office to Close This Case”, ECF No. 71, filed November 21,
          2019.




               November 21, 2019                               SUE BEITIA
 Date                                              Clerk

                                                            /s/ Sue Beitia by ET
                                                   (By) Deputy Clerk
